EXHIBIT 10.1

 

[g76711kii001.jpg]

 

EMPLOYMENT CONTRACT

 

This Employment Contract is entered into by and between Westaff Support, Inc.
(“Westaff”) and

 

John P. Sanders

(“you”).

(full name of Employee)

 

 

Westaff hereby agrees to hire you or continue your employment and you agree to
accept employment or continue your employment with Westaff upon the following
terms and conditions:

 

1.                                      Duration. Your employment shall start or
continue as of February 20, 2001 and shall continue thereafter until terminated
by either party. Westaff will give you two weeks’ advance notice of termination,
or pay in lieu of notice. However, Westaff will not be obliged to give you such
advance notice or pay if:

 

a.                                       Termination occurs during the first
year of your employment; or

 

b.                                      You are a part-time employee; or

 

c.                                       You accept an offer of employment with
a business competitive to Westaff; or

 

d.                                      You are terminated for misconduct,
violation of this Contract or violation of Westaff’s policies or rules as set
forth in Westaff’s Employee Handbook or otherwise made known to you.

 

2.                                      Terminable-At-Will. You are a
“terminable-at-will” employee. You may resign at any time with or without a
reason. Likewise, Westaff may dismiss you at any time with or without cause. You
acknowledge that there are no other express or implied agreements between you
and Westaff for any specific period of employment, or for continuing or
long-term employment.

 

3.                                      Pay. You will be paid a beginning salary
of $140,000.00 per year or wage of $ n/a per hour. Your pay may be revised
without impairing the effectiveness of any other provisions of this Contract.
Your pay will be paid in equal installments every two weeks. Each pay period is
distinct and severable and your employment for part of a pay period or part of a
year will not entitle you to pay for more than the time you actually worked. In
the event your employment terminates during a pay period, your pay will be
prorated to the date of termination and will include earned vacation pay, if
any.

 

4.                                      Confidentiality. Westaff is a provider
of staffing and employment services. You acknowledge that by virtue of your
employment, you will become familiar with or have access to Westaff’s valuable
proprietary information, confidential data and trade secrets which include, but
are not limited to, customers’ and employees’ names, addresses and telephone
numbers, bill and pay rates, employees’ pay and skills, ordering sources,
statistical information, sales techniques, methods of operation, advertising
materials, forms and operating manuals. As the misappropriation of such
information, data or secrets would result in great damage or loss to Westaff,
you agree not to use any of it for your own benefit and not to disclose it to,
or allow the use of it by any person, firm or corporation, whether during your
Westaff employment or thereafter.

 

5.                                      Non-Diversion. You agree that you will
not, directly or indirectly, either for yourself or for any other person, firm
or corporation solicit or attempt to divert any Westaff customer or recruit any
Westaff employee during your Westaff employment and for a period of one year
thereafter. For purposes of this paragraph, a Westaff customer is defined as any
person, firm or corporation that Westaff has serviced within one year preceding
the termination of your employment and with whom you have had contact on behalf
of Westaff, and a Westaff employee is defined as any person who has received
salary or wages from Westaff within one year preceding the termination of your
employment.

 

--------------------------------------------------------------------------------


 

6.                                      Non-Competition. You agree to devote
your best efforts to the performance of your Westaff duties and to perform no
acts detrimental to Westaff’s best interests. You will not engage in any other
business or work for any other person or entity during your Westaff workday.
 While employed by Westaff, you will not engage in any competitive staffing or
employment services business. You further agree that you will not engage in a
competitive staffing or employment services business, in a same or similar
capacity in which you were employed by Westaff, for yourself or for any other
person, firm or corporation, within a radius of twenty-five miles from the
Westaff office(s) where you were working, for a period of one year after the
termination of your Westaff employment.

 

7.                                      Authority. You shall have no authority
to enter into any contract or agreement or otherwise bind Westaff without the
prior consent of an officer of Westaff.

 

8.                                      Property. Upon termination of your
employment, you agree to immediately deliver to Westaff all equipment, supplies,
keys, manuals, monies, overpayments, lists, records, resumes, diskettes or other
material related to the business of Westaff and all Westaff property of whatever
nature in your possession or control or which you may have entrusted to any
other party.

 

9.                                      Violation. You acknowledge that the
obligations and restrictions set forth in this Contract are reasonably necessary
for the protection of Westaff’s business, goodwill, property, and customer and
employee relationships. You recognize that irreparable damage will result to
Westaff in the event of any violation of this Contract and hereby agree to the
issuance of a restraining order and/or an injunction against you for such a
violation, in addition to any other legal or equitable remedies Westaff
may have.

 

10.                               Assignment. Westaff’s rights and/or duties
under this Contract may be assigned or delegated to any successor of Westaff.
However, you may assign none of your rights and/or duties under this Contract to
any other party.

 

11.                               Modification. The terms of this Contract
may be amended, modified or replaced only by a subsequent written agreement
signed by you and an authorized representative of Westaff.

 

12.                               Severability. Every provision of this Contract
is distinct and severable. If any such provision is held to be illegal,
unenforceable or void, it shall not affect the legality, enforceability or
validity of any of the other provisions.

 

13.                               Acknowledgment. You hereby acknowledge that
you have read and understood this Contract. By signing below, you acknowledge
receipt of a copy of this Contract and agree to abide by its terms and
conditions.

 

 

EMPLOYEE:

  /s/ John P. Sanders

 

DATE:

  2/20/01

 

(Signature of employee)

 

 

 

 

 

 

 

 

 

 

 

 

 

WESTAFF SUPPORT, INC.:

 

 

 

 

 

 

 

 

By:

  /s/ Cameron Wheeler

 

LOCATION:

  Walnut Creek, CA / 9913 HR

 

(Signature of Westaff representative)

 

 

(City, State and Westaff Department)

 

 

 

 

 

TITLE:

HR Coordinator

 

 

 

 

--------------------------------------------------------------------------------


 

ADDENDUM TO EMPLOYMENT CONTRACT

 

This Addendum to Employment Contract (“this Addendum”) is entered into by and
between Westaff Support, Inc. (“Westaff”) and John P. Sanders (“you”) with
respect to the standard form of “at will” Employment Contract between the
parties dated February 20, 2001 (“the Employment Contract”). The parties hereby
modify the Employment Contract to reflect that your employment will continue on
the following additional terms and conditions:

 

1.               Paragraph 1 entitled “Duration” is modified to delete the
second sentence in its entirety and to
replace that sentence with the following sentence:   “Westaff will give you
thirty (30) calendar days’
advance notice of termination.”

 

2.               Paragraph 1 entitled “Duration” is further modified to delete
subparagraph a in its entirety.

 

3.               In all other respects, the terms and conditions of the
Employment Contract shall remain in full
force and effect as originally stated.

 

4.               You hereby acknowledge that you have read and understood this
Addendum. By signing
below, you acknowledge receipt of a copy of this Addendum and agree to abide by
its terms and
conditions.

 

 

 

EMPLOYEE:

 

 

 

 

  /s/ John P. Sanders

 

Date:

  1/2/02

 

 

John P. Sanders

 

 

 

 

WESTAFF SUPPORT, INC.

 

 

 

 

By:

  /s/ Dirk A. Sodestrom

 

Title:

Senior Vice President

 

Dirk A. Sodestrom

 

and Chief Financial Officer

 

--------------------------------------------------------------------------------